EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 16 are allowable because the prior art of record does not disclose or reasonably suggest a method, computer device, and computer program for recognizing a text segmentation position comprising receiving a continuous voice message inputted by a user, and recognizing the continuous voice message to generate a text message corresponding to the continuous voice message, performing word segmentation processing on the text message to generate a plurality of segment words, wherein each of the segment words corresponds to one word in the text message, and sequentially inserting an end and begin sign at interval positions behind each of the plurality of segment words to obtain a first recognition result, acquiring context information and a position feature of each of the interval positions, acquiring a weight of the interval positions in the first recognition result according to the context information and the position feature of each of the interval positions, calculating a segmentation value corresponding to the end and begin sign inserted at each of the interval positions according to a preset algorithm and the weight of each of the interval positions, wherein the segmentation value is a value to which the end and begin sign is inserted in each of the interval positions, determining whether the segmentation value of each of the interval positions is greater than a preset threshold, determining at least one of the interval positions as a segmentation position when its segmentation value is greater than the preset threshold, displaying a corresponding punctuation in place of the end and begin sign at the segmentation position according to context information of its 
	Generally, the prior art of record does not disclose or reasonably suggest all of these limitations in combination for these independent claims.  Even a combination of Lui et al. (U.S. Patent Publication 2014/0350918) and Yamaguchi (U.S. Patent No. 5,479,563) would omit at least features directed to a ‘convolutional’ neural network and segmentation based on positions being within the first N words of a text message and the last M words of a text message.  Yamaguchi teaches using a neural network to perform segmentation by boundary extraction, but does not appear to use a ‘convolutional’ neural network to acquire a text message from a voice message.  Lui et al. discloses determining part-of-speech information and pause time information, and determines location information of neighboring terms, but does not specifically disclose position information within a first N words or a last M words.  Similarly, using keywords identified from a library is well-known in speech recognition, but is not expressly discloses or taught by Lui et al. or Yamaguchi.
	Applicants’ Specification, Page 4, Lines 27 to 31, describes a convolutional neural network to convert a voice message to a text message, and Page 6, Lines 26 to 30, describes a position feature may include segmentation word position information of first 5 words and last 3 words.
	The Specification, Page 1, Lines 20 to 25, states an objective of determining a segmentation position of a continuous voice message that is not based only on a pause time of voice input when a user’s speech speed may vary.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 30, 2021